Justice Stevens, Circuit Justice.
Petitioner filed a petition for a writ of certiorari and a motion for leave to proceed informa pauperis in this Court on December 20, 2002. On May 19, 2003, over my unpublished dissent, the Court issued an order denying petitioner leave to proceed in forma pauperis and giving petitioner until June 9, 2003, to pay the docketing fee required by Rule 38(a) and to submit a petition in compliance with Rule 33.1 of the Rules of this Court. Petitioner now seeks an extension of time within which to comply with the May 19 order, explaining that she needs additional time to raise money to pay the docketing fee and printing costs. Having reviewed petitioner’s petition for a writ of certiorari, I am satisfied that there are no grounds upon which this Court would grant certiorari, and I therefore deny petitioner’s request for an extension of time.
*1302[[Image here]]